Citation Nr: 0019929	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  91-47 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than July 14, 1988, 
for a grant of service connection for post-traumatic stress 
disorder.  



REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney  



ATTORNEY FOR THE BOARD

William W. Berg, Counsel



INTRODUCTION

The veteran served on active duty from November 1965 to 
September 1969.  His decorations include the Combat Action 
Ribbon.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in September 1994, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, for additional development.  In May 1995, 
following the requested development, the RO in New York, New 
York, granted a total schedular rating for service-connected 
post-traumatic stress disorder effective from December 26, 
1989, but denied entitlement to an effective date earlier 
than July 14, 1988, for a grant of service connection for 
post-traumatic stress disorder.  The RO regarded the claim 
for a total compensation rating based on unemployability as 
moot in light of its grant of a total schedular evaluation 
for post-traumatic stress disorder.  

The RO in May 1995 noted that the veteran's claim for a total 
compensation rating based on unemployability was received in 
March 1990 and that the veteran had indicated that he last 
worked full time on December 25, 1989.  The record shows that 
Social Security benefits were granted to the veteran for 
disability resulting from post-traumatic stress disorder and 
that Social Security found that his disability began on 
December 25, 1989.  The Social Security Administration 
records were received in November 1993.  The record does not 
disclose the presence of a claim for a total compensation 
rating based on unemployability prior to March 1990.  (VA 
Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability, was signed by the 
veteran in January 1990.)  As such a claim may only be 
granted under 38 C.F.R. § 4.16(a) (1999) where the schedular 
rating is less than total, the Board concurs with the RO that 
this claim is moot.  

The issue of entitlement to an earlier effective date was 
returned to the Board by the RO in Los Angeles, California, 
and is now before the Board for final appellate 
consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  On a VA examination report dated in September 1972, the 
veteran complained of mental fatigue from two years of 
constant combat action in Vietnam.  He did not identify any 
benefit sought as a result of his mental fatigue.  

3.  The veteran's original claim for service connection for 
post-traumatic stress disorder was not received until July 
14, 1988.  

4.  In October 1989, the RO granted service connection for 
post-traumatic stress disorder and assigned a 70 percent 
evaluation, effective from July 14, 1988; a rating decision 
dated in May 1995 granted a total schedular rating for post-
traumatic stress disorder, effective from December 26, 1989.  


CONCLUSION OF LAW

The criteria for an effective date earlier than July 14, 
1988, for a grant of service connection for post-traumatic 
stress disorder have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.155(a), 3.400 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The Board finds that the veteran's claim for an earlier 
effective date is plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  The Board is satisfied 
that all relevant evidence has been obtained with respect to 
this claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).  

The veteran's initial claim for VA compensation benefits was 
received in October 1969, when entitlement to service 
connection for organic disabilities was claimed.  On a VA 
examination in September 1972, the veteran complained of 
mental fatigue from two years of constant combat action in 
Vietnam.  He added that he still suffered from mental fatigue 
and throbbing head pain at the back of his head that he had 
in Vietnam from wearing a helmet.  However, he did not 
indicate that he was seeking service connection for 
psychiatric disability based on combat fatigue.  Although the 
veteran and the RO were in contact during the mid-1970's 
regarding the veteran's educational benefits, his original 
claim for service connection for post-traumatic stress 
disorder was not received until July 14, 1988.  

A rating decision dated in October 1989 granted service 
connection for post-traumatic stress disorder, and a 70 
percent evaluation was assigned, effective from July 14, 
1988.  In May 1995, the RO granted a total schedular rating 
for post-traumatic stress disorder, effective from December 
26, 1989.  

Analysis

Generally, the effective date for the grant of service 
connection based on an original claim "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  If, however, a claim of entitlement 
to service connection is received within a year following 
separation from service, the effective date will be the day 
following separation.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b)(2)(i).  The RO in this case established the date 
of receipt of the original formal claim for service 
connection for post-traumatic stress disorder as the 
effective date of the grant of service connection.  The 
veteran maintains that service connection should be 
established from separation, but offers no real rationale for 
this, other than, implicitly, the contention that his 
complaints on a report of VA examination in September 1972 
constituted an inferred claim for service connection for a 
psychiatric disorder akin to post-traumatic stress disorder.  
(Post-traumatic stress disorder was not added to the list of 
diagnoses in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM) until 1980.)  

The fact remains, however, that the veteran did not choose to 
file a formal claim for service connection for post-traumatic 
stress disorder until 1988.  See Jones v. West, 136 F.3d 
1296, 1299 (Fed. Cir. 1998) (a written claim must be filed in 
order for any type of VA benefit to accrue or be paid).  
Although any communication or action indicating an intent to 
apply for one or more benefits administered by VA "may be 
considered an informal claim," 38 C.F.R. § 3.155(a), even an 
informal claim must identify the benefit sought.  Brannon v. 
West, 12 Vet. App. 32, 35 (1998) (Court's emphasis).  The 
veteran did not specifically claim service connection for 
psychiatric disability at the time of his VA examination in 
1972, and the RO was under no duty to read his mind.  His 
original claim for compensation benefits for organic 
disabilities was filed a month following his separation from 
service, but mental fatigue due to combat was not then 
mentioned.  That the veteran had filed a formal claim "in 
the form prescribed by the Secretary [of VA]" - VA Form 21-
526 - suggests that he was familiar with the process for 
seeking service connection and chose not to claim entitlement 
to service connection for psychiatric disability until July 
1988.  38 U.S.C.A. § 5101(a) (West 1991).  The RO was under 
no obligation to furnish him with a formal claim by which to 
apply for service connection for psychiatric disability 
because, although he mentioned mental fatigue arising from 
combat action, he did not specifically identify the benefit 
sought - i.e., service connection.  38 C.F.R. § 3.155(a).  
The veteran was also in touch with the RO in 1976 concerning 
his education benefits, yet he did not choose to claim for 
service connection for psychiatric disability at that time.  

Moreover, "[t]he mere presence of the medical evidence [in 
the record] does not establish an intent on the part of the 
veteran" to seek service connection for a condition.  
Brannon v. West, 12 Vet. App. at 35.  The United States Court 
of Appeals for Veterans Claims (Court) has recently 
emphasized this point:  "[T]he effective date of an award of 
service connection is not based on the date of the earliest 
medical evidence demonstrating a causal connection [between a 
claimed disorder and a service-connected disorder], but on 
the date that the application upon which service connection 
was eventually awarded was filed with VA.  [Case citations 
omitted]  Furthermore, because the appellant had not been 
granted service connection for his anxiety disorder, the mere 
receipt of medical records cannot be construed as an informal 
claim."  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  

In Lalonde, the Board denied a claim of entitlement to an 
effective date for service connection for an anxiety disorder 
earlier than the date of receipt of the claim therefor in 
March 1993.  It is significant that the Court, in affirming 
the Board, specifically noted that while being treated by VA, 
the veteran had consistently complained, at least since 1964, 
of a nervous condition.  However, the Court found that the 
record was devoid of any communication from the veteran prior 
to March 1993 that could be construed as a formal or informal 
claim for benefits that identified the benefit sought - 
service connection for his nervous condition.  Id., at 381-
82.  See KL v. Brown, 5 Vet. App. 205, 208 (1993) (VA 
outreach center records showing that veteran sought 
assistance for depression, substance abuse and domestic, 
marital, housing, and vocational problems did not show any 
intent on his part to seek service connection for post-
traumatic stress disorder and did not identify the benefit 
sought - service connection).  It would seem to follow that 
the mere presence of a complaint on a report of examination 
long before the diagnosis of post-traumatic stress disorder 
was added to the DSM does not warrant an effective date for 
service connection retroactive to that time.  

As it is the "unequivocal command" of 38 U.S.C.A. § 5110(a) 
that the effective date of benefits cannot be earlier than 
the filing of an application therefor, Rodriguez v. West, 189 
F.3d 1351, 1354 (Fed. Cir. 1999), cert. denied, 120 S. Ct. 
1270 (2000), the RO granted the earliest effective date for a 
grant of service connection for post-traumatic stress 
disorder that the law allows.  It follows that the claim for 
an earlier effective date must be denied.  




ORDER

An effective date earlier than July 14, 1988, for a grant of 
service connection for post-traumatic stress disorder is 
denied.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals


 

